Citation Nr: 1007593	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Meniere's disease. 

2.  For the period prior to September 15, 2009, entitlement 
to an increased rating in excess of 10 percent for service-
connected healed fracture of the mandible. 

3.  For the period beginning September 15, 2009, entitlement 
to an increased rating in excess of 20 percent for service-
connected healed fracture of the mandible. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1968. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In a July 2007 rating decision, the RO increased 
the disability evaluation for service-connected healed 
fracture of the mandible to 10 percent disabling from May 26, 
2007.  In a November 2007 rating decision, the RO denied 
service connection for Meniere's disease and a TDIU.  

In July 2009, the Board remanded the issues on appeal for 
further development.  The Board specifically instructed the 
RO to consider all evidence of record pertaining to the 
claims and issue a supplemental statement of the case (SSOC) 
if the claims could not be granted.  In November 2009, the RO 
issued an SSOC as to the issues.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).

The November 2009 SSOC, inter alia, increased the disability 
rating for service-connected healed fracture of the mandible 
to 20 percent disabling from September 15, 2009.  As this 
rating does not represent the highest possible benefit as 
discussed below, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The case has been returned to the Board for review. 

The issue of a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that Meniere's disease is related to service. 

2.  For the period prior to September 15, 2009, service-
connected healed fracture of the mandible has been manifested 
by moderate displacement and inter-incisal range of motion 
limited to 34 mm. 

3.  For the period beginning September 15, 2009, service-
connected healed fracture of the mandible has been manifested 
by severe displacement and inter-incisal range of motion 
limited to 28 mm. 
 

CONCLUSIONS OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  For the period prior to September 15, 2009, the criteria 
for an increased rating in excess of 10 percent for service-
connected healed fracture of the mandible have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7,  4.150, Diagnostic Codes 9904, 9905 
(2009).

3.  For the period beginning September 15, 2009, the criteria 
for an increased rating in excess of 20 percent for service-
connected healed fracture of the mandible have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7,  4.150, Diagnostic Codes 9904, 9905 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2007, November 2007, and 
September 2008, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The May 2007 and November 2007 letters 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the increased rating claim, the Board has 
also considered the United States Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received specific notice pursuant to the Vazquez-
Flores decision for his increased rating claim in the 
September 2008 letter.     

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations for his claims.  
The reports of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the duties to 
notify and assist have been met.

Analysis

Meniere's Disease

The Veteran asserts that he has Meniere's disease due to 
service.  He specifically contends that it is related to an 
in-service automobile accident. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service treatment records, including the examination report 
at service discharge, are negative for any complaints or 
findings of Meniere's disease.  The record reflects that the 
Veteran was involved in an in-service automobile accident; he 
is service-connected for several disabilities as a result 
thereof.

The first indication of Meniere's disease in the record is a 
February 2007 letter from L.D.H., M.D. who noted that the 
Veteran's suggestion that Meniere's disease was due to severe 
head trauma during service was accurate.  Dr. H opined that 
due to the head trauma, the Veteran's Meniere's disease was 
felt to be at least as likely as not or greater than 50 
percent probability a direct result of his injuries during 
service.  

VA afforded the Veteran an examination in September 2009, the 
report of which is in the claims folder, as is an October 
2009 addendum report to that report.  The examiner reviewed 
the claims folder in conjunction with evaluation of the 
Veteran and noted that the Veteran did not have any trauma to 
the middle ear or temporal bone in service.  The examiner 
opined that without any trauma or ear complaints while in 
service, vertigo was not at least as likely as not related to 
military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA opinion is more complete and 
thorough than Dr. H's opinion.  The VA opinion was based on a 
complete review of the claims folder, including service 
treatment record, and took into account the Veteran's 
contentions as well.  Dr. H, on the other hand, did not 
review the objective evidence of record but relied solely on 
the Veteran's contentions.  Significantly, Dr. H fails to 
discuss the lack of complaints related to Meniere's disease 
in the service treatment records in reaching his conclusion.  
Therefore, the VA opinion is more probative than Dr. H's 
opinion.

To the extent that the Veteran is in fact contending that 
Meniere's disease existed since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. 
App. 117, 120-1 (1999) (noting that there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (noting that competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
Meniere's disease is related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Healed Fracture of Mandible

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The Veteran's healed fracture of the mandible has been 
evaluated under Diagnostic Code 9904.  Under this code, a 0 
percent disability rating is applicable for a slight 
displacement of the mandible, a 10 percent disability 
evaluation is contemplated for moderate displacement, and a 
20 percent disability evaluation is warranted for severe 
displacement.  Ratings are dependent upon the degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150, Diagnostic Code 9904.

The words slight, moderate and severe are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  It is noted that the RO did, as noted above, 
stage the rating by assigning a 20 percent evaluation for 
service-connected healed fracture of the mandible as of 
September 15, 2009.

Prior to September 15, 2009

For the period prior to September 15, 2009, the Veteran's 
service-connected healed fracture of the mandible has been 
rated as 10 percent disabling.  

The relevant evidence includes a May 2007 VA examination 
report, which noted the following range of motion: maximum 
vertical opening of 34 mm, right lateral excursion of 6 mm, 
and left lateral excursion of 8 mm without symptoms.  There 
were no clicking or crepitus noted in the temporomandibular 
joints on auscultation or palpation, and no tenderness on 
palpation of either external masseters or internal 
pterygoids.  The Veteran indicated occasional pain on 
function in the range of 5 out of 10 on the Wong-Baker Faces 
Pain Rating Scale.  The examiner concluded that there was 
slightly limited range of motion on mandibular function 
laterally and vertically. 

Based on this examination report, there is no evidence that 
the Veteran's service-connected disability results in severe 
displacement.  See 38 C.F.R. §  4.150, Diagnostic Code 9904.  
Indeed, the examiner noted slight limited range of motion.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 9904.   

The Board has also considered the Veteran's claim for an 
increased raring under other applicable diagnostic codes.  
Under Diagnostic Code 9905 for temporomandibular 
articulation, a 10 percent rating is assigned when the inter-
incisal range of motion is limited to between 31 and 40 mm.  
A 10 percent rating may also be assigned when the range of 
lateral excursion is limited to between 0 and 4 mm.  A 20 
percent rating is assigned when the inter-incisal range of 
motion is between 21 and 30 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  As noted in the examination report 
cited above, the Veteran's range of motion clearly falls 
within the range contemplated by a 10 percent evaluation.  
Therefore, a higher rating is likewise not warranted under 
this diagnostic code.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained constant throughout the 
applicable period for consideration and as such staged 
ratings are not warranted.  

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
From September 15, 2009

Beginning September 15, 2009, the Veteran's service-connected 
healed fracture of the mandible has been rated as 20 percent 
disabling.  Because the Veteran is in receipt of the maximum 
disability evaluation under Diagnostic Code 9904, there is no 
basis for a higher rating under this diagnostic code.

The Board has also considered the Veteran's claim for an 
increased rating under other applicable diagnostic codes.  
Under Diagnostic Code 9905 for temporomandibular 
articulation, a 20 percent rating is assigned when the inter-
incisal range of motion is limited to between 21 and 30 mm; 
while a 30 percent rating is assigned when the range is 
limited to 11 to 20 mm.  38 C.F.R. 
§ 4.150, Diagnostic Code 9905.  On VA examination on 
September 15, 2009, the examiner noted that the Veteran's 
maximum vertical opening was 28 mm, right lateral excursion 
was 7 mm, and left lateral excursion was 7 mm.  The Veteran's 
range of motion clearly falls within the range contemplated 
by a 20 percent evaluation.  Therefore, a higher rating is 
not warranted under this diagnostic code.  

The Board has considered whether a staged rating is 
appropriate.  However, in the present case, the Veteran's 
symptoms remained constant throughout the applicable period 
and as such staged ratings are not warranted.  

Finally, the Veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevents 
him from working.  The existing schedular rating is already 
based upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. 
§ 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Meniere's disease is denied. 

For the period prior to September 15, 2009, entitlement to an 
increased rating in excess of 10 percent for service-
connected healed fracture of the mandible is denied. 

For the period beginning September 15, 2009, entitlement to 
an increased rating in excess of 20 percent for service-
connected healed fracture of the mandible is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran seeks a TDIU rating based on service-connected 
disabilities.  He is currently in receipt of service 
connection for headaches, rated as 30 percent disabling; a 
scar of a skin graft of the right cheek, rated as 30 percent 
disabling; residuals of a right ankle fracture, rated as 20 
percent disabling; healed fracture of the mandible, rated as 
20 percent disabling; scars of residuals of fractures of both 
orbital rims, rated as 10 percent disabling; chondromalacia 
of the patella of the right knee, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; 
sinusitis, rated as 10 percent disabling; tracheostomy scar, 
rated as 10 percent disabling; and bilateral hearing loss, 
rated as 10 percent disabling.  

VA and private treatment records and examinations are in the 
claims folder; however, none of the evidence specifically 
addresses the issue of whether the Veteran is unemployable 
solely due to his service-connected disabilities.  Multiple 
VA examination reports note that the Veteran's service-
connected right knee and ankle disabilities, as well as his 
headaches, adversely affected his employment as a carpenter.  
In a February 2007 letter, noting that the Veteran's various 
disabilities affected his employment, Dr. H stated that the 
Veteran could be employed in a sedentary type of job not 
requiring significant standing or walking. 

The Board notes that the Veteran completed four years of 
college and worked in house construction for 29 years until 
February 2005.  On remand, he should be afforded an 
examination to determine whether his service-connected 
disabilities as a whole render him unemployable.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities, either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.

2.  After completion of the foregoing, 
readjudicate the claim.  If the benefit 
sought remains denied, the Veteran and his 
representative must be furnished an SSOC 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


